            Case 1:20-cv-00174-YK Document 41 Filed 03/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALICIA SMITH,                                   :
     Plaintiff                                  :            No. 1:20-cv-00174
                                                :
       v.                                       :            (Judge Kane)
                                                :
SPIRITRUST LUTHERAN, et al.,                    :
     Defendants                                 :

                                            ORDER

       AND NOW, on this 23rd day of March 2021, upon consideration of Defendants

SpiriTrust Lutheran (“SpiriTrust”) and Cura Hospitality (“Cura”)’s motions to dismiss

Plaintiff Alicia Smith (“Plaintiff”)’s amended complaint (Doc. Nos. 27, 29), and in accordance

with the Memorandum issued concurrently with this Order, IT IS ORDERED THAT the

motions are GRANTED IN PART and DENIED IN PART as follows:

       1.      Plaintiff’s claim of conspiracy in violation of 42 U.S.C. § 1985 (Count II) is
               DISMISSED WITH PREJUDICE;

       2.      Plaintiff’s claims of disability discrimination in violation of the Americans With
               Disabilities Act (“ADA”), 42 U.S.C. § 12111, et seq. (Count IV) are
               DISMISSED WITH PREJUDICE;

       3.      Insofar as Defendants seek to dismiss Plaintiff’s claims of race discrimination
               pursuant to 42 U.S.C. § 1981 (Count I) and Title VII, 42 U.S.C. § 2000(e), et seq.
               (Count III), Defendants’ motions (Doc. Nos. 27, 29) are DENIED; and

       3.      Defendants are directed to file an answer to Plaintiff’s amended complaint (Doc.
               No. 26) within fourteen (14) days of the date of this Order.



                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
